Citation Nr: 0615545	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  00-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
lichen planus and eczematous dermatitis prior to August 30, 
2002.

2.  Entitlement to an increased rating in excess of 60 
percent from August 30, 2002 for lichen planus and eczematous 
dermatitis (skin disability), including extraschedular 
consideration and a total disability rating based on 
individual unemployablility (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision.  The transcript of a 
formal hearing held before the Board in May 2003 is 
associated with the record.

At the May 2003 hearing and through his representative, the 
veteran verbally submitted a claim for secondary service 
connection for depression which has yet to be adjudicated, so 
it is referred to the RO for appropriate action.

The issue of increased rating in excess of 60 percent, 
including extraschedular consideration and TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the Director of Compensation and Pension Service via the 
Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

For the period prior to August 30, 2002, the veteran's skin 
disability manifested exceptionally repugnant symptoms 
involving systemic and nervous components, such as constant 
painful, swollen, and itchy lesions over his entire body, 
difficulty sleeping, fever, stress and pitting of the face.

CONCLUSION OF LAW

The criteria for a 50 percent rating for a skin disability, 
and no greater, for the period prior to August 30, 2002 have 
been met.  38  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.20, 4.118, Diagnostic Codes 7800, 7801, 7806 (as 
in effect prior to August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of  
ratings that are based on average impairment of earning  
capacity.  Separate diagnostic codes identify the various  
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, Part 4.  
Although, this claim is not an appeal of an initial rating, 
consideration will be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found as the RO has rated the claim in stages.  See  
Fenderson v. West, 12 Vet.  App. 119, 126 (1999).  

Initially, in September 1976, the veteran's skin disability 
was granted service connection by analogy to eczema as 10 
percent disabling under Diagnostic Code 7806.  In an October 
1994 rating action, the evaluation was increased to 30 
percent.  

During the course of this appeal, revisions were made to 
Diagnostic Code 7806 as well as other criteria for evaluating 
skin disabilities, effective August 30, 2002.  The veteran 
was made aware of these changes in a January 2005 
supplemental statement of the case.  Generally, the claimant 
is entitled to the rating criteria most favorable to him.  
However, the new criteria may only be applied to the time 
after their effective date.  VAOPGCPREC 3-2000; Karnas v.  
Derwinski, 1 Vet.  App. 308 (1990).  Thus, since the relevant 
period in question is prior to the effective date of the 
revised Diagnostic Code, the new criteria are not applicable.

There is no specific diagnostic code for rating Lichen Planus 
with Eczematoid Dermatitis.  The rating schedule provides 
that when an unlisted disability is encountered, it will be 
permissible to rate the disability under a closely related 
disease or injury in which not only the functions are 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.   

Under the prior rating criteria, a 50 percent  rating is 
warranted for ulceration, extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Code  7806 (as in 
effect prior to August 30, 2002).

After reviewing the evidence and giving the veteran the 
benefit of reasonable doubt, his skin disability analogously 
merits a rating of 50 percent, and no greater, under the 
prior rating criteria for Diagnostic Code 7806.  See U.S.C.A. 
§ 5107.

VA progress  notes reflect that at a January 1998 visit, the 
veteran reported fever, itching, burning and occasional 
weeping (ulceration) of the lichen planus lesions, which 
spread to his scalp causing hair loss.  He was placed on oral 
Prednisone (steroid) in September 1998.

At a March 1999 VA examination, he reported that the 
disability had affected all parts of his body, including ear 
canals, mouth, nostrils, and genital area.  He further added 
when the lesions heal, they leave dark spots on his skin, and 
stress and temperature changes seemed to precipitate 
outbreaks.

During an April 2002 VA examination, the veteran again 
reported constant lichen planus, which was very itchy and 
burned, and interfered with his ability to sleep.  The 
examiner opined that there was some pitting of the skin and 
surface of the face and forehead and was quite irregular.  
Photographs were taken and associated with the file.  

In sum, the Board concludes the evidence satisfactorily 
reflects the veteran's skin disability has manifested 
exceptionally repugnant symptoms involving systemic and 
nervous components of his body, with some weeping of the 
lesions.  While "exceptionally repugnant" is a subjective 
term, not defined by the Diagnostic Code, the Board 
(particularly in light of the photographs that were 
associated with the claims folder) finds that the benefit of 
reasonable doubt should be given to the veteran as to the  
extent of his symptoms and therefore, a 50 percent rating is 
warranted under the prior Diagnostic Code 7806, prior to 
August 2002.  

Duty to notify and assist

An April 2004 letter, the statement of the case and 
supplemental statements of the case satisfy VA's notice 
requirements in this case.  The veteran has been examined in 
connection with the appeal, and the relevant records of 
treatment have been obtained in satisfying VA's duty to 
assist.  


ORDER

An increased rating of 50 percent for lichen planus and 
eczematous prior to August 2002, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  
  
REMAND

The record shows the veteran has been in receipt of Social 
Security Administration benefits since the mid 1990's, for 
various disabilities, including his service connected skin 
disorder, and a VA examiner recently concluded the veteran 
was unemployable due to his skin disorder.  Since the veteran 
seeks the highest rating possible for his skin disorder, and 
there is evidence of unemployability, but the veteran's 
combined service connected disability rating does not meet 
the schedular criteria for TDIU benefits, the case should be 
referred to the Director of Compensation and Pension Service 
for extraschedular consideration.  38 C.F.R. §§ 3.321(b), 
4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. 
§§ 3.321(b), 4.16(b), the case should be 
referred to the Director of Compensation 
and Pension Service for consideration of 
extra-schedular and TDIU benefits.  

2.  The RO should review the claims file 
and ensure that all VA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2005) and precedent Court decisions, 
including Dingess v. Nicholson, 19 Vet.  
App. 433 (2006).

3.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an appropriate period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

